ASHLEY PEIKES, Appellant,
v.
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, ALTMAN MANAGEMENT COMPANY, a Florida corporation, and A CUT ABOVE A LAWN AND TREE SERVICE, INC., a Florida corporation, Appellees.
No. 4D09-288.
District Court of Appeal of Florida, Fourth District.
March 3, 2010.
Diana Santa Maria and Marc A. Gregg of Diana Santa Maria, P.A., Davie, for appellant.
Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for appellee Connecticut General Life Insurance Company.
Arielle K. Molinet of Bazinsky, Korman & Baker, P.A., Plantation, for appellee Altman Management Company.
PER CURIAM.
Affirmed.
TAYLOR, GERBER and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.